Case 2:11-cr-20129-RHC-MAR ECF No. 2570 filed 09/15/20           PageID.43348     Page 1 of 7




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
  ______________________________________________________________________

  UNITED STATES OF AMERICA,

                      Plaintiff,

  v.                                                           Case No. 11-20129-50

  CHAD ALLARD,

                  Defendant.
  ________________________________/

  OPINION AND ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE

        Defendant Chad Allard pleaded guilty to conspiracy to manufacture and distribute

  methamphetamine, 21 U.S.C. §§ 846 and 841(a)(1). (ECF No. 2076, PageID.30467-

  68.) On May 21, 2018, the court sentenced him to sixty months imprisonment, a

  departure of ninety-one months from the lower bound of Defendant’s advisory guideline

  range. (ECF No. 2240, PageID.31702; ECF No. 2076, PageID.30487.) His projected

  release date is September 27, 2022. (ECF No. 2561, PageID.43057.)

        Defendant has filed a “Motion to Reduce Sentence.” (ECF No. 2548.) He argues

  the health risks presented by the Coronavirus Disease (“COVID-19”) while incarcerated

  at FCI Morgantown justify his immediate release. The government has filed a response

  and Defendant has replied. (ECF Nos. 2561, 2562.) The court has reviewed the record

  and does not find a hearing to be necessary. E.D. Mich. L.R. 7.1(f)(2). Defendant’s

  motion will be denied.

        A court may reduce a term of imprisonment if it determines “extraordinary and

  compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The court
Case 2:11-cr-20129-RHC-MAR ECF No. 2570 filed 09/15/20             PageID.43349      Page 2 of 7




  must also weigh the sentencing factors provided under 18 U.S.C. § 3553(a) and

  determine if a sentence reduction “is consistent with applicable policy statements issued

  by the Sentencing Commission.” Id.

         U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is

  the “applicable policy statement[]” with which courts must comply. 18 U.S.C. §

  3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines explains that a defendant

  must “not [be] a danger to the safety of any other person or to the community” under 18

  U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

  compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age

  of the Defendant,” “Family Circumstances,” and “Other Reasons.” U.S. Sentencing

  Guidelines Manual § 1B1.13. The category of “Other Reasons” requires a determination

  from the Director of the Bureau of Prisons (“BOP”) that “there exists in the defendant's

  case an extraordinary and compelling reason other than, or in combination with, the

  reasons” outlined in the other three categories. Id. § 1B1.13 cmt. n.1(D). The BOP has

  released Program Statement 5050.50 to guide its determination of extraordinary and

  compelling circumstances. 1 Federal Bureau of Prisons, U.S. Department of Justice,

  Program Statement 5050.50: Compassionate Release/Reduction in Sentence:

  Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).


  1      After the passage of the First Step Act in 2018, district courts in the Sixth Circuit
  remain divided over whether only the BOP Director may determine if a defendant’s
  circumstances fall within the category of “Other Reasons.” Compare United States v.
  Bolze, --- F. Supp. 3d ----, 2020 WL 2521273, at *7 (E.D. Tenn. May 13, 2020) (quoting
  U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(D)) (“[O]nly the ‘Director of the
  Bureau of Prisons’ can determine that such ‘other reasons’ exist.”), with United States v.
  Young, --- F. Supp. 3d ----, 2020 WL 1047815 (M.D. Tenn. Mar. 4, 2020) (“[F]ederal
  judges are no longer constrained by the BOP Director’s determination of what
  constitutes extraordinary and compelling reasons for a sentence reduction.”).

                                               2
Case 2:11-cr-20129-RHC-MAR ECF No. 2570 filed 09/15/20            PageID.43350      Page 3 of 7




        In all, a defendant seeking compassionate release must present “extraordinary

  and compelling” circumstances, must have § 3553(a)’s sentencing factors that weigh in

  his favor, must not be a threat to others as determined by § 3142(g), and must fit within

  one of the four categories in § 1B1.13 of the Sentencing Guidelines. 18 U.S.C. §

  3582(c)(1)(A); U.S. Sentencing Guidelines Manual § 1B1.13; see also United States v.

  Allen, --- F. App’x ----, 2020 WL 5117947 (6th Cir. Aug. 27, 2020).

        Defendant asserts that he underwent orthopedic surgery; he alleges he has “2

  rods and 8 screws in his back, a T12 bone fusion, a titanium leg, a rod and a steel plate

  in lower left leg.” (ECF No. 2548, PageID.42934.) He states he is prone to blood clots,

  has a heart murmur, hypertension (high blood pressure), and “a severely compromised

  immune system.” (Id.) His medical records state that the he has a metal rod in his left

  leg due to a motor vehicle accident, which fractured his T12 vertebra. (ECF No. 2561-1,

  PageID.43081, 43097, 43107.) They also indicate that he has essential hypertension.

  (Id., PageID.43143.) However, despite repeated checkups and diagnoses, there is no

  indication that Defendant is prone to blood clots, has a heart murmur, or has a

  compromised immune system, let alone one that is “severely compromised.” (ECF No.

  2548, PageID.42934.) The only mention of heart murmurs is a checkup on December

  20, 2019, which listed “Murmurs” as “No.” (ECF No. 2561-1, PageID.43126.) Defendant

  does not supplement his medical records with any evidence he suffers from these

  conditions.

        Defendant does not fall within the “Medical Condition of the Defendant” category

  in § 1B1.13 of the Sentencing Guidelines. Defendant is not currently “suffering from a

  terminal illness.” U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(A)(i). Nor is he


                                              3
Case 2:11-cr-20129-RHC-MAR ECF No. 2570 filed 09/15/20                  PageID.43351          Page 4 of 7




  “suffering from a serious physical or medical condition . . . that substantially diminishes

  [his] ability . . . to provide self-care . . . and from which he . . . is not expected to

  recover.” Id. § 1B1.13 cmt. n.1(A)(ii). The metal implants used to treat Defendant’s

  orthopedic injuries and his essential hypertension are manageable. Hypertension is a

  common condition, affecting “[n]early half of adults in the United States . . . or 45%.”

  Facts About Hypertension, Centers for Disease Control and Prevention,

  https://www.cdc.gov/bloodpressure/facts.htm (last visited Sep. 11, 2020). With proper

  monitoring, hypertension can be successfully treated and controlled. See High Blood

  Pressure (Hypertension), Mayo Clinic, https://www.mayoclinic.org/diseases-

  conditions/high-blood-pressure/diagnosis-treatment/drc-20373417 (last visited Sep. 11,

  2020) (“Changing your lifestyle can go a long way toward controlling high blood

  pressure.”); Prevent and Manage High Blood Pressure, Centers for Disease Control and

  Prevention, https://www.cdc.gov/bloodpressure/prevent_manage.htm (last visited Sep.

  11, 2020) (“Whatever your age, you can take steps each day to keep your blood

  pressure in a healthy range.”). Defendant does not provide evidence that his current

  medical conditions permanently and substantially reduce his ability to remain mentally

  aware and physically capable of providing basic self-care, and he does not satisfy the

  Sentencing Commission’s policy statement. 18 U.S.C. § 3582(c)(1)(A); U.S. Sentencing

  Guidelines Manual § 1B1.13 cmt. n.1(A)(ii).

         Defendant’s circumstances are also not “extraordinary and compelling.” 18

  U.S.C. § 3582(c)(1)(A). “Extraordinary” is defined as “exceptional to a very marked

  extent.” Extraordinary, Webster’s Third International Dictionary, Unabridged (2020).

  “Compelling” is defined as “tending to convince or convert by or as if by forcefulness of


                                                  4
Case 2:11-cr-20129-RHC-MAR ECF No. 2570 filed 09/15/20             PageID.43352      Page 5 of 7




  evidence.” Compelling, Webster’s Third International Dictionary, Unabridged (2020). A

  court in this district has described the requirements of “extraordinary” in the context of

  compassionate release “as beyond what is usual, customary, regular, or common,” and

  a “‘compelling reason’ as one so great that irreparable harm or injustice would result if

  the relief is not granted.” United States v. Sapp, Case No. 14-20520, 2020 WL 515935,

  at *3 (E.D. Mich. Jan. 31, 2020) (Leitman, J.).

         Defendant’s medical state is not unusual, extreme, or untreatable. Although he

  experienced bodily injury due to prior motor vehicle accidents, for a forty-four-year-old

  American, Defendant has relatively manageable health issues. Any conditions he does

  have, such as hypertension, have received diagnosis and treatment. (See, e.g., ECF

  No. 2561-1, PageID.43081-84.)

         The outbreak of COVID-19 does not change the court’s analysis. Defendant’s

  location of incarceration, FCI Morgantown, has no active cases of COVID-19. COVID-

  19: Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

  visited Sep. 11, 2020). It has never had a confirmed case among its prisoner population.

  Id.

         These successful outcomes could be the result of the many countermeasures the

  BOP has taken throughout the federal prison system. Inmates’ internal movement is

  suspended, subject to narrow exceptions such as medical examinations; newly arriving

  inmates who are asymptomatic are tested and quarantined; symptomatic inmates with

  exposure risk are isolated, treated, and tested; social visits are canceled. BOP

  Implementing Modified Operations, Federal Bureau of Prisons,

  https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Sep. 11, 2020);


                                               5
Case 2:11-cr-20129-RHC-MAR ECF No. 2570 filed 09/15/20               PageID.43353      Page 6 of 7




  Federal Bureau of Prisons, U.S. Department of Justice, Correcting Myths and

  Misinformation About BOP and COVID-19 (2020). In addition, the seriousness of the

  outbreak in Morgantown, West Virginia, is much less than many parts of the country.

  Monongalia County, where Morgantown is located, has a total of five COVID-19 deaths.

  COVID-19 United States Cases by County, Johns Hopkins University of Medicine,

  https://coronavirus.jhu.edu/us-map (last visited Sep. 11, 2020).

         Defendant asserts generally, and without evidence specific to FCI Morgantown,

  that the BOP’s system of COVID-19 testing is inadequate. Yet, as described above, it is

  BOP policy to provide testing for symptomatic inmates and asymptomatic inmates who

  are newly arriving. BOP Implementing Modified Operations, Federal Bureau of Prisons,

  https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Sep. 11, 2020).

  Institutions throughout the federal prison system have tested and reported many

  positive and recovered cases of COVID-19 infection, sometimes reaching hundreds of

  cases. See Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/

  (last visited Sep. 11, 2020). Defendant does not demonstrate that FCI Morgantown

  differs from the rest of the federal prison system, or that the BOP is in serial violation of

  its own policies.

         Further, while testing is undoubtedly imperfect (as it is in free society), at a

  minimum if a prisoner develops serious symptoms requiring medical attention, the court

  has good reason to believe the BOP will become aware of the existence of the disease

  whether or not the inmate was previously tested. Thus, the fact that there have been

  zero reported inmate cases at FCI Morgantown over the course of the past six months

  is significant.


                                                6
Case 2:11-cr-20129-RHC-MAR ECF No. 2570 filed 09/15/20                          PageID.43354   Page 7 of 7




          In all, the potential that Defendant could contract COVID-19 and develop serious

  symptoms, and the possibility that FCI Morgantown’s reported numbers are unhelpful,

  do not create circumstances warranting the extraordinary remedy of compassionate

  release. 18 U.S.C. § 3582(c)(1)(A). Defendant’s request will be denied.

          IT IS ORDERED that Defendant’s “Motion to Reduce Sentence” (ECF No. 2548)

  is DENIED.

                                                             s/Robert H. Cleland                      /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
  Dated: September 15, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, September 15, 2020, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                           /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522
  S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-20348.ALLARD.MotiontoReduceSentence.RMK.docx




                                                        7
